Citation Nr: 9915473	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1962 to 
September 1966.

The matter came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in which the St. Petersburg, 
Florida Regional Office (RO) determined that the veteran had 
not submitted new and material evidence to reopen the claim 
of entitlement to service connection for bilateral 
sensorineural hearing loss.  After a personal hearing at the 
RO, a hearing officer determined that the veteran had 
submitted new and material evidence to reopen the claim, but 
concluded after a review of the entire record that service 
connection was not established.

REMAND

As noted in the April 1997 Remand of this matter, the Board 
agrees with the hearing officer's finding that new and 
material evidence has been submitted to reopen the claim.  
The veteran submitted a November 1994 letter from a private 
physician in which a history of in-service exposure to 
aircraft noise aboard an aircraft carrier was noted.  The 
physician also noted that the veteran denied a family history 
of hearing loss and denied any recent history of ear 
infections.  The letter indicates that audiological testing 
revealed mild to severe bilateral sensorineural hearing loss.  
The diagnosis was bilateral mild to severe sensorineural 
hearing loss presumed secondary to noise exposure.

The veteran testified that during his active service he was 
exposed daily for prolonged periods to noise from jet 
aircraft.  He testified that he sought treatment in June 1964 
for complaints of hearing loss in his right ear.  Thereafter, 
he was returned to his usual duties as a signalman.  His 
duties required that he work one deck above the flight deck 
with at least one ear exposed to aircraft noise.  He denied 
exposure to noise since his separation from service.  
Statements from his mother and brother tend to show that the 
veteran seemed to hear well before he enlisted in the Navy 
and had difficulty hearing after his separation from active 
service.  The veteran submitted text from a medical 
encyclopedia, which indicates that prolonged exposure to 
aircraft noise is likely to result in lasting damage to 
sensitive hearing structures.  The new evidence suggests that 
the veteran has current disability from bilateral 
sensorineural hearing loss that was incurred as a result of 
noise exposure during active military service.  When viewed 
in the context of all the evidence, the new and probative 
evidence must be considered in order to fairly decide the 
merits of the claim.

In April 1997, the Board remanded this matter to the RO for 
among other actions, to conduct a VA audiological examination 
with the examiner to express an opinion on the likelihood 
that the veteran's current disability from hearing loss was 
caused by his in-service exposure to acoustic trauma.  
Although the audiological examination was conducted and 
showed current hearing loss disability the examiner's opinion 
addressed only in-service onset of hearing loss.

The Board finds that the VA examination report is not fully 
in accordance with the instructions contained in the April 
1997 remand.  The pertinent parts of those instructions are 
repeated below.  The United States Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims) has held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
It is error for the Board to fail to insure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Pursuant to this Remand, the RO should return the claims 
folder to the specialist who conducted the 1998 examination 
to provide an addendum to his report, or the RO should 
schedule another examination if he is no longer available or 
employed by the VA. 

The case is REMANDED to the RO for the following development:

1.  The RO should send the entire claims 
folder to the audiologist who conducted 
the examination of the veteran in June 
1998.  He should be requested to provide 
an addendum to his earlier report 
expressing an opinion as to whether the 
veteran's hearing loss disability is due 
to, was caused by or is the direct result 
of his exposure to aircraft noise in 
service as opposed to the aging process, 
or any other factors.  The examiner's 
response should include a discussion of 
the facts and medical principles involved 
in reaching his opinion.

2.  If the examiner who conducted the 
June 1998 examination is no longer 
available or employed by the VA, the RO 
should then schedule the veteran for 
another audiological examination to 
determine the nature, etiology, and 
severity of any bilateral hearing loss 
currently manifested.  All indicated 
tests and studies should be done, 
including but not limited to an 
audiogram.  The examiner must review the 
service and post service medical records 
on file and based on the medical records, 
must express and opinion on whether the 
veteran's hearing loss disability is due 
to, was caused by, or is the direct 
result of his exposure to aircraft noise 
while in service, as opposed to the aging 
process, or any other factors.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
If additional specialty examinations are 
deemed necessary, they should be 
conducted.  The examiner must provide a 
comprehensive report containing complete 
rationale for all the opinions expressed.  
The claims folder must be made available 
to the examiner for review purposes prior 
to the examination and the entry of the 
opinions requested.

3.   Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the examination 
report or the addendum is complete and in 
compliance with the above directives.  If 
either is deficient in any manner, it 
must be returned to the examiner for 
correction. 38 C.F.R. § 4.2 (1998);  See 
also Stegall v. West,  11 Vet.App. 268 
(1998).     

4.  Thereafter, the RO should review and 
readjudicate issue of service connection 
for bilateral sensorineural hearing loss 
with consideration of all the evidence of 
record.  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

5.   The appellant is hereby informed 
that he may furnish additional evidence 
and/or argument to the RO while the case 
is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 
(1995); and Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999).  
The veteran is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate may 
result in an adverse decision. 38 C.F.R. 
§ 3.158 and 3.655 (1998).  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991). 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




